PER CURIAM.
This is an appeal from a conviction of possession of a variety of controlled substances. The general issue on Count 1 (quaalude), Count 3 (morphine sulfate), Count 4 (pantapon), and Count 5 (methamphetamine) resulted in a general verdict of guilty with a fine of $25,000. The trial judge sentenced Napier to five years penitentiary punishment.
The only two adverse rulings worthy of comment are correct under Brantley, 294 Ala. 344, 317 So.2d 345 (multiplicity of drugs in evidence) and Cassell, 55 Ala.App. 502, 317 So.2d 348 (non legislative ascribing methaquaalude to controlled substance list ex post facto by the non-elected State Board of Health).
Hence, the judgment below is
AFFIRMED.
TYSON, HARRIS, DeCARLO and BOOKOUT, JJ., concur.
CATES, P. J., dissents.